Title: Bartholomew Dandridge, Jr., to Henry Knox, 28 March 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            [Philadelphia] 28 March 1794
          
          By the President’s order Bw Dandridge has the honor to inform the Secretary of War that
            the President thinks the fortification of New York much more difficult to be
            accomplished than that of any other place intended to be fortified—he therefore thinks
            it proper that the most skilful of the engineers should be selected for that
              purpose.
        